Citation Nr: 1437492	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for epididymitis, claimed as testicular swelling.

3.  Entitlement to service connection for a respiratory disability, to include as secondary to service-connected residuals of fractured nose.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to July 1987.  These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2009 and August 2010 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In his August 2011 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was scheduled for a hearing in February 2014, but failed to appear.  His hearing request is considered withdrawn.  38 C.F.R. § 20.702. 

The Board notes that the Veteran did not submit a timely notice of disagreement with the issue of an initial increased rating for residuals of a fractured nose; however, the RO continued the appeal to include issuing an August 2011 statement of the case, and accepting an August 2011 substantive appeal filed by the Veteran.  Case law has held that, if the file did not contain a timely notice of disagreement, statement of the case and VA Form 9 or equivalent [substantive appeal], the Board was not required, and in fact, had no authority, to decide a claim.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In Percy v. Shinseki, 23 Vet. App 37 (2009), the United States Court of Appeals for Veterans Claims noted that although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3) ), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both notice of disagreement and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination," and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.").

Given the lack of a timely notice of disagreement and in light of the Court's discussion in Percy, the Board finds that the issue of an increased rating for residuals of a fractured nose is not currently before the Board.

The issues of service connection for epididymitis and service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss, as defined by VA regulations, is not shown.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in November 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As this notice was issued prior to the August 2010 rating decision that denial the claim for service connection for bilateral hearing loss, this notice was timely.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for VA examination in June 2010.  The VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs are silent for complaint, treatment, or diagnosis of hearing loss.  On October 1977 service enlistment examination, audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
15
5
5
0
5

On September 1986 service examination (separation examination was unavailable for review), clinical evaluation found normal ears, and audiometry revealed puretone thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
5
LEFT
5
5
5
--
15

The Veteran filed a claim for a bilateral hearing loss disability in September 2009.  On June 2010 VA examination, the Veteran reported he served in an infantry unit attached to an artillery unit and was exposed to gunfire.  He also reported exposure to generator noise.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
25
LEFT
10
10
15
15
25

Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was normal hearing with the exception of mild loss at 6000 Hertz bilaterally.  There is no other audiogram testing dated during the pendency of this appeal nor evidence that the Veteran has ever been diagnosed as having hearing loss as defined by 38 C.F.R. § 3.385 at any time near when the Veteran filed his claim for service connection.  Further, the Veteran has not indicated that such evidence exists.

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran's audiometric examinations show a shift in puretone thresholds and some the degree of hearing loss, the Veteran does not meet the criteria of hearing loss disability under 38 C.F.R. § 3.385.  The Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent in either ear.  As the evidence of record shows that the Veteran has not been diagnosed with hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

Although the Board has considered the Veteran's lay statements, the Veteran has not asserted that he possesses the medical training or expertise to provide a diagnosis of hearing loss as defined by 38 C.F.R. § 3.385 and there is no other evidence that he has medical training.  The diagnosing of a hearing loss disability, in the Board's judgment, requires medical training and expertise that the Veteran does not possess.  As such, his own lay statements are not competent and lack probative value.  

The evidence of file does not provide competent evidence of a current disability, and as such, the claim must be denied.  The benefit-of-the-doubt rule does not apply, and this service connection claim is denied.  See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regarding the Veteran's claims of service connection for testicular and respiratory disabilities, certain VA treatment records appear to be outstanding.  A review of the record indicates that the Veteran seems to receive ongoing treatment through VA for his claimed disabilities.  He specifically indicated in his September 2009 Notice of Disagreement that he had recently sought treatment for a respiratory disability at the Rockford, Illinois CBOC and Madison VAMC.  Additionally, the July 2010 VA examiner noted the Veteran's treatment at the Rockford CBOC for testicular and urinary problems, and the December 2008 VA examination request notes a December 2008 complaint of shortness of breath.  None of these instances of treatment have been associated with the record.  Outstanding records of VA treatment are constructively before the Board, and must be secured as the Veteran has indicated outstanding records as to these two claims.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of outstanding clinical records of all VA treatment the Veteran has received for testicular problems or epididymitis, and respiratory/nasal problems, to include those from the Rockford, Illinois CBOC and Madison, Wisconsin VAMC.  If any records sought are unavailable, the reason for their unavailability must be explained for the record. 

2.  After completion of the above and any further development deemed necessary by the RO/AMC, the issues remaining on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


